Citation Nr: 1136492	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal was subsequently transferred to the Muskogee RO.

In May 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The Board notes that Rice v. Shinseki, 22 Vet. App. 447 (2009) is at issue in this matter.  As stated in Rice, a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran appears to be requesting TDIU as the result of his service-connected PTSD.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  Accordingly, the claim for entitlement to TDIU must be remanded instead of referred to the RO for adjudication prior to the rendering of a decision by the Board on this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

It appears that there are additional VA treatment records that need to be associated with the claims file before a decision can be reached on the issues on appeal.  During the January 2009 PTSD VA examination, the examiner referred to an October 2008 VA treatment record from the Sherman VA facility.  The Board observes that the only VA records from that facility of record date from January to June 2009.  However, it appears that the Veteran sought treatment there as early as October 2008 until he moved to Oklahoma in approximately August 2009.  Accordingly, as there is an indication that there are outstanding VA records, a remand is necessary.

Additionally, it appears that the Veteran is contending that he cannot work due to his PTSD.  As stated above, entitlement to a TDIU has been raised by the record.  The Board concludes that a remand is necessary to obtain a current VA examination to include consideration of the impact of the Veteran's PTSD on his ability to maintain employment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop the Veteran's claim for TDIU that has been raised in connection with his increased rating claim for PTSD.

2.  Obtain VA treatment records from the Sherman/Bonham VA facilities dated from 2006 to January 2009 and from the Oklahoma City VA facility from December 2009 to the present.  

3.  The Veteran should be reminded to identify or submit any treatment records pertaining to his claims, to include an opinion linking his current hearing loss to his in-service acoustic trauma as mentioned during his hearing.

4.  After the development in #1 and #2 is completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria, 38 C.F.R. § 4.125, Diagnostic Code 9411.  The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to maintain employment.  The examiner should address whether the Veteran's PTSD is of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


